Citation Nr: 0635240	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-15 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for Dupuytren's 
contracture, right ring finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from August 1997 through 
August 2001.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The matter has since been transferred, at 
the veteran's request, from Atlanta to St. Petersburg, 
Florida.  


REMAND

A preliminary review of the record discloses a need for 
further development because a VA examination is necessary to 
decide the veteran's claim.  The veteran seeks service 
connection for Dupuytren's contracture of the right ring 
finger.  The veteran states his Dupuytren's contracture is a 
condition of the entire right hand, not just the right ring 
finger, and contends the condition is connected to service.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran was diagnosed with a Dupuytren's contracture in 
service.  He received this diagnosis in December 2000 during 
the course of treatment for a right thumb fracture he 
sustained in October 2000.  In August 2001 the RO denied 
service connection, finding the a Dupuytren's contracture was 
not sustained while on active duty.  The veteran appealed 
this decision.

In June 2003 the veteran underwent surgery to remove or 
relieve his Dupuytren's contracture.  He has not been 
examined for service connection purposes since this surgery.  
In February 2006 the Board remanded the matter for a VA 
examination.  A VA examination was scheduled on two occasions 
and the veteran failed to appear both times.  In May 2006 a 
VA examiner issued an opinion based on a review of the 
veteran's service medical records, private medical records, 
VA medical records, the claim file, and previous x-rays.  The 
examiner found the Dupuytren's contracture was not caused by 
or the result of service, but was already present at the time 
the veteran's right thumb was fractured.  It was noted that 
Dupuytren's contracture is not caused by trauma and takes 
years to develop.  

Despite the May 2006 examination results, the Board finds it 
cannot render a decision on this claim without evidence of 
the current status of the veteran's condition post surgery.  
An examination of the veteran himself, and not just his 
records, is necessary.  Since his surgery it is unknown 
whether he currently suffers from a Dupuytren's contracture 
or residuals thereof, and if so, to what extent.

For these reasons, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action, and VA will notify the veteran if further 
action is required on his part: 

1.	The veteran should be scheduled for 
a VA examination.  

*	The examiner should review the 
claims file and indicate in the 
examination report that the 
claims file has been reviewed.
*	The examiner should diagnose and 
report the current status of the 
veteran's disability, including a 
determination of whether a 
Dupuytren's contracture of the 
right ring finger, or residuals 
from the contracture or the 
surgery, currently exist.
*	The examiner is requested to 
review all pertinent records 
associated with the claims file, 
particularly the veteran's 
service medical records, and 
offer comments and an opinion as 
to whether any current diagnosis 
pertaining to the right ring 
finger is the same disorder of 
the right ring finger the veteran 
had in service.
*	If it is determined that the 
veteran does have a current 
disability, the examiner should 
offer an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
currently diagnosed disability 
had its onset during service or 
is in any way causally related to 
service.  A complete rationale 
should be provided addressing how 
any current disorder is like or 
is distinguishable from the 
disorder diagnosed in service.  
*	The examiner is further requested 
to report any and all scars on 
the veteran's right hand in terms 
of the disorders of the skin 
found in 38 C.F.R. § 4.118 
(2006).  The examiner should 
report the etiology of these 
scars and state whether they are 
more likely than not, at least as 
likely as not, or less likely 
than not related to service.

2.	The veteran should be advised of the 
consequences of his failure to 
report for the VA examination, under 
38 U.S.C.A. § 3.655.

Thereafter, the RO should review the record. If the benefit 
sought on appeal remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran and give him the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


